Citation Nr: 0012464	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for sinusitis.

2.  Entitlement to an increased initial evaluation for 
essential tremors of the hands, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for a left upper 
extremity disorder.

4.  Entitlement to service connection for a right upper 
extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1965 to November 1977, and from March 1985 to July 1996, when 
he retired.  He also was a member of the National Guard from 
February 1978 to March 1985.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to increased evaluations for the 
appellant's back, sinus and hand disabilities, as well as 
entitlement to service connection for nerve entrapment of 
each shoulder and for malaria.  The case was last remanded 
for additional development to the RO in May 1999; the RO has 
now returned the case to the Board for appellate review.

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation for the essential tremors 
of the hands disability from zero to 10 percent; however, it 
is presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is as delineated on the 
title page of this decision.

The Board notes that the RO has apparently not yet issued a 
rating decision on the issue of entitlement to service 
connection for allergic vasomotor rhinitis.  The Board had 
pointed out in its May 1999 remand that the December 1996 VA 
ENT examination had yielded said diagnosis for the appellant.  
The issue is referred to the RO for appropriate action.

The Board also notes that during the pendency of this appeal, 
effective October 7, 1996, VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat.  61 Fed. Reg. 46,727 (1996).  As held in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law and 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply.  The Board's review will be accomplished with both the 
old and the new criteria in mind.

The issue of entitlement to an increased evaluation for the 
appellant's hand tremors will be addressed in the REMAND 
section which follows the ORDER section in the decision 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The objective evidence of record pertaining to the 
service-connected sinusitis does not indicate that the 
condition more closely approximates a "moderate" disability 
due to such symptoms as discharge or crusting, or scabbing 
and infrequent headaches.

3.  The appellant's service-connected sinusitis is manifested 
by symptoms which do not demonstrate at least one episode per 
year that required prolonged antibiotic treatment, nor do the 
symptoms reflect any non-incapacitating episodes reflected by 
headaches, pain and purulent discharge or crusting.

4.  The evidence does not establish that the appellant 
currently has any disability of the left upper extremity 
(other than hand tremors) that is related to service.  The 
appellant has submitted no objective medical evidence showing 
any continuing or existing organic pathology of the left 
upper extremity (other than hand tremors), nor has he 
submitted any evidence showing a current diagnosis or 
treatment for any left upper extremity disorder other than 
hand tremors.

5.  It is more likely than not that the right elbow pathology 
which required post-service surgery had its onset during 
service.


CONCLUSIONS OF LAW

1.  A compensable evaluation for sinusitis is not warranted 
on either a schedular or extraschedular basis.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.97, Diagnostic Codes 6510-6514, 6522, prior to and 
after October 7, 1996; (1996) (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for any left upper 
extremity disorder (other than hand tremor).  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303 
(1999).

3.  With resolution of reasonable doubt in the appellant's 
favor, the residuals a right elbow disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  These considerations pave the way for the analysis 
below.

I.  Increased rating for sinusitis claim.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in a private provider statement dated in December 
1996; the reports of the VA medical examinations conducted 
in December 1996, and September 1999; VA outpatient 
treatment records dated between January 1997 and June 1999; 
and the appellant's May 1997 RO hearing testimony.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  However, in this 
case, the appellant's sinus disability has never been of 
compensable severity and therefore staged ratings are 
inapplicable.

Review of the medical evidence of record reveals that the 
appellant has been prescribed anti-histamines on a continuing 
basis, and that he has been prescribed antibiotics at various 
times.  However, it is unclear whether the antibiotics were 
just for his sinuses, or whether they were for other medical 
conditions such as urinary infections.  A December 1996 
letter from the appellant's private physician at Meridian 
Medical Associates indicates that the appellant had been 
treated for a number of infections involving recurrent 
sinusitis most of which involved acute obstruction.  The 
doctor also said that the appellant had had repetitious 
problems with severe rhinitis, pharyngitis and tenderness 
over the sinus areas.  The Board notes that attempts by the 
RO to obtain additional medical records from this source 
proved unsuccessful.

The appellant underwent a VA ENT examination in December 
1996.  He complained of nasal congestion, blockage, post-
nasal discharge and an associated cough.  He reported that 
when his condition is severe, he develops a fever and 
requires medication and treatment.  On physical examination, 
the examiner found the appellant's nasal and paranasal sinus 
structures to all be normal.  The septum was relatively 
straight.  The turbinates were mild to moderately hyperemic 
and a watery discharge was present.  No purulent drainage, 
polyps or masses were observed.  The paranasal sinuses 
transilluminated normally.  The examiner stated that the 
appellant suffered from significant allergic vasomotor 
rhinitis and that no evidence of sinusitis was found during 
the examination.

The VA outpatient records, dated between January 1997 and 
June 1999, reflect that the appellant was taking Claritin in 
May and September of 1997, and that he sought treatment for 
his sinus condition in April 1999.  He complained of sinus 
congestion and was noted to have been on Allegra for one year 
since he was unable to tolerate Claritin.  He was not using 
nasal sprays and improvement was noted.  He complained of 
frequent sinus infections, but no problems with bleeding or 
his sense of smell.  On physical examination, there was 
severe left hypertrophy but no polyps.  The clinical 
impression was allergic rhinitis with recurrent sinusitis.  A 
21-day course of antibiotics was ordered.  

The appellant testified at his May 1997 personal hearing at 
the RO that his sinus symptoms consisted of fever and 
swelling, drainage, sore nasal passages, congestion and ear 
infection.  See Hearing Transcript p. 13.  He also testified 
that he would have a headache once in a great while and that 
he was only having one to two episodes per year, with an 
episode lasting about ten to fourteen days.  See Hearing 
Transcript pp. 14-16.  

The appellant underwent another VA medical examination in 
September 1999.  He complained of recurring episodes of nasal 
congestion, sore throat, post-nasal drip, fever and 
generalized malaise; these occurred one to two times per 
month and he reported that about half of them required 
bedrest.  It was estimated that the appellant would have 
between 6-12 episodes per year that required bedrest and 
between 6-12 episodes that did not require bedrest.  He was 
noted to have a history of recurrent swelling of the infra 
orbital regions, but he denied having this recently.  He was 
noted to continue to be treated with oral allergy medications 
which lessened his episodes.  On physical examination, the 
examiner found no masses, no inflammation and no other 
abnormalities over the appellant's nasal structures or the 
paranasal sinus areas.  Internally, the septum was relatively 
straight.  The turbinates were severely hyperemic and a 
watery discharge was present.  No polyps or other lesions 
were observed.  The paranasal sinuses transilluminated 
normally.  The examiner stated that the appellant suffered 
from a severe vasomotor rhinitis which might be allergic in 
character.  This rhinitis was said to be producing severe 
obstruction of the nasal cavity bilaterally, as noted on a 
June 1999 CT of the sinuses.  The rhinitis was also said to 
produce the post-nasal drainage with sore throat.  The 
examiner stated that he found no evidence of sinusitis 
related to the appellant's severe rhinitis.  The examiner 
further stated that the clinical findings of the examination 
were all attributable to the rhinitis and that none of the 
findings found during the examination were thought to be 
attributable to sinusitis.  The examiner opined that the 
appellant's rhinitis was primary in character and was not 
aggravated or caused by sinus disease.  If the appellant did 
have intermittent sinus findings, which the examiner noted 
were not currently present, these would be secondary to the 
vasomotor rhinitis.

The appellant's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the 
VA Rating Schedule, chronic maxillary sinusitis.  Under the 
criteria in effect prior to October 7, 1996, a 10 percent 
evaluation is warranted for moderate chronic sinusitis 
manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation is warranted for postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the pre-October 7, 1996 criteria, the Board finds that, when 
evaluating the whole of the evidence of record, the 
appellant's reported symptoms do not more closely resemble 
the criteria established for a 10 percent evaluation, in that 
while he has reported episodes of nasal congestion, sore 
throat, post-nasal drip, fever and generalized malaise, there 
is no clinical evidence of complaints of chronic discharge or 
of headaches.  Furthermore, the appellant demonstrated no 
symptoms of sinusitis on either his December 1996 VA 
examination or his September 1999 VA examination and there is 
a medical opinion of record which states that all of his 
symptomatology could be attributed to his vasomotor rhinitis 
condition.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6510, for sinusitis, a 10 percent evaluation is warranted for 
moderate symptoms manifested by discharge, crusting or 
scabbing and infrequent headaches, none of which have been 
clinically demonstrated in the evidence of record.  The Board 
finds that the clinical evidence does not show that there is 
any discharge, or crusting or scabbing or complaints of 
headaches.  Therefore, the Board is of the opinion that under 
the "old" rating criteria, the appellant's service-
connected sinusitis condition cannot be evaluated as 10 
percent disabling.

With respect to the post-October 7, 1996 criteria, review of 
the evidence of record reveals that the appellant has 
received antibiotic treatment on one occasion that lasted 21 
days, and that he has never suffered from a documented 
"incapacitating" episode of sinusitis that required bed 
rest.  The Board notes that none of the appellant's claimed 
episodes of sinusitis were confirmed by a physician or other 
health care provider.  There is no evidence of record 
demonstrating the use of an antibiotic after service for the 
sinus symptoms, other than April 1999, and there is no 
competent medical evidence of record that indicates that the 
sinusitis is the etiologic cause of the appellant's current 
symptoms.  While the appellant has provided information 
concerning episodes of nasal congestion, sore throat, post-
nasal drip, fever and generalized malaise that he says caused 
him to require bedrest, there is no clinical evidence of 
record describing one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Furthermore, as 
noted above, the appellant was not found to exhibit any 
evidence of sinusitis at his December 1996 VA examination or 
at his September 1999 VA examination and all of his 
symptomatology has been clinically attributed to his 
vasomotor rhinitis.  Therefore, evaluation under the new 
criteria for incapacitating or non-incapacitating episodes of 
sinusitis would not result in a compensable rating in the 
instant case.

While there is medical evidence of record noting a diagnosis 
of vasomotor rhinitis, the Board has not considered the 
regulatory provisions relating to rhinitis because the RO 
will be considering the issue of entitlement to service 
connection for rhinitis when the case is returned to the RO.  
This claim has been pending since the December 1996 VA 
medical examination.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the sinus disability presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's sinus 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, markedly 
interfered with employment, particularly in light of his 
employment involving lawn irrigation reported on a Standard 
Form 15, dated in September 1998, and in the October 1999 VA 
examination report which indicated that the appellant managed 
an irrigation company.  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the sinus disability than that commensurate 
with the assigned zero percent rating.  Therefore, the 
regular schedular standards, with the zero percent evaluation 
currently assigned, adequately compensate appellant for any 
adverse industrial impact caused by his sinus disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

II.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A.  Left upper extremity.

The appellant testified at his May 1997 personal hearing at 
the RO that he had had a half dozen cortisone shots in his 
left shoulder while in service in order to relieve the pain 
so he could move his arm.  He further testified that he had 
been told by a doctor that a nerve catches in the shoulder 
which causes pain to shoot down the arm.  He stated he 
currently suffered from throbbing pain, as well as some 
numbness.  See Hearing Transcript pp. 9-10.

Review of the service medical records indicates that the 
appellant underwent a separation examination in May 1996.  
His upper extremities were described as normal in strength 
and range of motion.  There is no mention anywhere in the 
service medical records of any complaints concerning the left 
upper extremity nor are there any clinical findings 
pertaining to the left upper shoulder or arm.

The evidence of record includes a written statement from a 
private physician, dated in December 1996, which discussed 
the appellant's upper extremity nerve entrapment problem.  
The physician stated that the appellant sought treatment, in 
January 1996, for a lack of strength in the left hand  and 
arm; carpal tunnel syndrome and median nerve dysfunction were 
suspected.  However, when the service medical records were 
reviewed, a copy of the original January 1996 Meridian 
Medical Associates progress note was found to be included and 
the symptoms described were attributed to the right upper 
extremity, not the left.  

The appellant underwent a VA examination in December 1996; he 
denied any history of nerve entrapment of the shoulders.  On 
physical examination, the appellant exhibited normal muscle 
tone and strength without any atrophy, fasciculation or 
abnormal movements (except for the essential tremor of the 
hands).  The sensory examination was unremarkable throughout.  
His deep tendon reflexes were 2+ and symmetric throughout.  

Review of the VA outpatient treatment records, dated from 
January 1997 to June 1999, does not reveal any treatment for, 
or complaints of, any upper left extremity condition.  In May 
1997, the appellant demonstrated good range of motion of the 
upper extremities and strength testing was 5/5.  In September 
1997, examination of the upper extremities revealed 5/5 power 
and 2+ deep tendon reflexes.  

The appellant underwent a VA medical examination in October 
1999.  He reported that he began to experience pain in the 
left deltoid area with weakness of grasp in the left hand in 
1996.  He stated that he currently experienced intermittent 
pain in the deltoid area of the left shoulder with weakness 
of the hand, and that he was asymptomatic between episodes.  
On physical examination, the appellant exhibited a full range 
of motion of the left shoulder (abduction of 180 degrees, 
flexion of 180 degrees, external rotation 90 degrees, 
internal rotation 90 degrees and 60 degrees of extension).  
These motions were accomplished without pain.  The examiner 
did not detect any swelling, tenderness or deformity of the 
left shoulder.  The appellant was able to strongly abduct the 
left arm from his side.  There was no swelling, tenderness or 
deformity of the left elbow or the left wrist.  The appellant 
exhibited full extension and 145 degrees of flexion of the 
left elbow, as well as 80 degrees of dorsiflexion, 70 degrees 
of volar flexion, 45 degrees of ulnar deviation and 20 
degrees of radial deviation of the left wrist.  Deep tendon 
reflexes were active and equal in the biceps and triceps 
tendons.  No motor weakness or sensory loss was detected.  
Four radiographic views of the left shoulder revealed no bony 
abnormalities.  The examiner stated that the appellant's 
symptoms suggested a rotator cuff syndrome of the left 
shoulder which started in 1996.  However, the examiner 
further stated that there was no objective evidence of 
organic pathology, only that the history was strongly 
suggestive of it.

While the appellant did apparently did complain of left upper 
extremity pain shortly after service, in 1996, and while his 
symptoms are suggestive of rotator cuff syndrome, there is no 
objective medical evidence of record to establish that he 
actually does currently suffer from any pathology of the left 
upper extremity.  In addition, there were no complaints or 
findings relating to the left upper extremity in the 
appellant's service medical records.  He has presented no 
evidence that any left upper extremity pathology (other than 
essential tremor of the left hand) is now present.  No 
current left upper extremity disability has been 
radiographically or clinically demonstrated in the evidence 
of record; the only left upper extremity problem medically 
documented in the record relates to the left hand tremor, but 
this has already been service-connected.  Furthermore, the 
appellant has mostly indicated that he suffers from pain; the 
Board notes that the Court has recently held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the no 
objective clinical pathology of the appellant's left upper 
extremity function other than left hand tremor has been 
medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written 
statements, to establish that he suffers from any chronic 
left upper extremity disability apart from the hand tremor 
and his statements are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no objective medical evidence which 
indicates that the appellant currently suffers from any 
organic pathology (other than the left hand tremor), and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  (Citation omitted.)  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Thus, the claim for service connection for any 
disorder of the left upper extremity other than the left hand 
tremor must be denied as not well-grounded.  Where there is 
no medical evidence demonstrating that the claimed disorder 
currently exists, the claim is not well-grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  Because the 
appellant's claim is not well-grounded, the VA is under no 
duty to assist the appellant in further development of that 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
January 1997 rating decision that the medical records in 
evidence demonstrated no left upper extremity nerve 
entrapment condition.  He was notified in the March 1998 
Hearing Officer decision that the evidence of record was 
negative for any chronic problem with the left upper 
extremity (other than the hand tremor).  The Board views that 
information, and the information contained in the November 
1999 Supplemental Statement of the Case (SSOC) and in this 
decision, as informing the appellant of the type of evidence 
needed, thus satisfying Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make the left upper extremity claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left upper 
extremity disorder other than the hand tremor, and since he 
has failed to present competent medical evidence that his 
claim is plausible, that is, he has failed to present medical 
evidence that links the claimed condition to service, the 
appellant's claim for service connection must be denied as 
not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).  

B.  Right upper extremity.

The December 1996 private physician letter mentioned above 
also discussed the appellant's upper extremity nerve 
entrapment problem.  The physician stated that the appellant 
sought treatment in January 1996 for a lack of strength in 
the left hand  and arm; carpal tunnel syndrome and median 
nerve dysfunction were suspected.  However, when the service 
medical records were reviewed, a copy of the original January 
1996 Meridian Medical Associates progress note was found to 
be included.  This treatment note indicated that the 
appellant was complaining of no strength in the right hand of 
two weeks duration.  He also complained that he could not 
lift his right arm above shoulder level.  Subsequent medical 
records from Rush Foundation Hospital, dated in March 1998, 
reveal that the appellant underwent right elbow surgery after 
experiencing pain and tenderness in the right arm over the AC 
joint and subacromial region with radiation into the deltoid 
insertion and also pain radiating from the lateral epicondyle 
into the lateral forearm.  The preoperative diagnosis was 
severe tennis elbow that was nonresponsive to conservative 
therapy.  VA outpatient records, dated in September 1997, 
reveal that the appellant was complaining of right upper 
extremity pain.

The appellant underwent a VA examination in October 1999; he 
complained of intermittent pain in the lateral aspect of the 
right elbow with lifting.  On physical examination, 
tenderness was noted over the common extensor tendon 
laterally.  Dorsiflexion of the right wrist against 
resistance caused some pain in the lateral aspect of the 
right elbow.  The examiner rendered a diagnosis of status 
post release common extensor tendon, right elbow.  The 
examiner stated that the appellant's tennis elbow developed 
prior to his surgery in March 1998.  He further stated that 
the right tennis elbow problem probably started in early 
1995, which the Board notes was while the appellant was on 
active duty.  

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the evidence is 
at least in equipoise as to the merits of this claim.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Taking into consideration the facts above 
and the length of the appellant's active service, and giving 
the benefit of the doubt to the appellant, the Board finds 
that it is at least as likely as not that the right elbow 
disorder currently demonstrated by the appellant is related 
to service.  Entitlement to service connection for a right 
upper extremity disorder is therefore warranted.


ORDER

Entitlement to a compensable evaluation of for the 
appellant's sinus disability is denied.

The appellant's claim for service connection for any disorder 
of the left upper extremity (other than hand tremor) is 
denied as not well-grounded.

Service connection for a right elbow disorder is granted.


REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board originally remanded 
the issue of an increased evaluation for essential tremors of 
the hands, in May 1999, for the gathering of VA and private 
medical records, as well as a review of the claims file, an 
examination of the appellant and the rendering of a 
neurologic opinion on the question of whether or not the 
appellant's essential tremors of the hands are more closely 
analogous to Diagnostic Code 8105, Sydenham's Chorea, than 
they are to the Diagnostic Code utilized by the RO (8712, 
neuritis of the lower radicular group).  However, the 
examining neurologist did not do so; apparently no corrective 
action was taken thereafter, although the RO, on its own 
initiative, decided to change the Diagnostic Code to 8199-
8106, Huntington's Chorea.  No explanation of the medical 
rationale for this change was offered by the RO.

Therefore, given the guidance offered by the Court in 
Stegall, the case must again be remanded on this issue.  In 
order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should, as indicated, contact 
the appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his essential tremor, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim, including, but not limited to, all 
pertinent records from all VA sources, 
the Meridian Naval Air Station Dispensary 
and Keesler Air Force Base, to the extent 
not already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

2.  After completion of the above, and 
whether records are obtained or not, the 
claims file should be provided to an 
appropriate specialist for review.  
Following the review of the complete 
record, including the VA clinic records 
and private doctor and hospital records, 
the private medical reports and a copy of 
this remand, the reviewer should furnish 
an opinion concerning the following:

Are the appellant's service-
connected essential tremors of the hands 
more analogous to neuritis or neuralgia 
of one, or more of the peripheral nerves 
of the upper extremities, or are they 
more analogous to Sydenham's Chorea or 
Huntington's Chorea or some other 
disorder listed in 38 C.F.R. § 4.124a?  

The reviewer should compare and contrast 
the various Diagnostic Codes as they 
pertain to the appellant's hand tremors.  
A complete rationale for the reviewer's 
opinion must be provided.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
review report.  If the report does not 
include adequate responses to the 
specific questions asked, the report must 
be returned to the reviewer for 
corrective action.  38 C.F.R. § 4.2. "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes." 
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  Thereafter, the RO should 
readjudicate the appellant's increased 
rating claim under all appropriate legal 
theories and with application of all 
appropriate caselaw, statutes, 
regulations and Diagnostic Codes.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



